SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
174
KA 07-00753
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

THOMAS M. BAKER, DEFENDANT-APPELLANT.


KRISTIN F. SPLAIN, CONFLICT DEFENDER, ROCHESTER (ANNEMARIE DILS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered February 22, 2007. The judgment convicted
defendant, upon his plea of guilty, of sexual abuse in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court